DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 11/23/22. Applicant has amended claims 1-8 and canceled claim 9. The amendments to the claims did not use the term “sleeve” that was discussed in the interview to get around the prior art to Keating, therefore, Keating still reads on the “portion” as claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thumb portion of the left glove being operable to receive the thumb portion of the right hand glove of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “wherein each of the gloves is free of the glove material in a respective segment of the middle finger portions, the ring finger portions, and the little finger portions of the glove such that the person’s middle…” The specification is silent as to what “free of the glove material” would be. Are portions of the glove made out of the glove material and other portions of the glove are made out of different glove material? Do the segments have terminal openings out of which the user’s fingers extend when worn? It is unclear what applicant is structurally requiring of the finger portions. Further, it is unclear how “the glove” (singular) can have “the index finger portions”, “the ring finger portions”, and “the little finger portions”, wouldn’t the left hand glove and the right hand glove need to be provided to creates multiple finger portions?

Claim 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “leather-like material” would be, the specification is silent as to what materials would or would not read on this term.

Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “wherein the thumb portion of the left hand glove is operable to receive the thumb portion of the right hand glove”, what does “operable to receive” require of the thumb portions? The specification is silent as to what “operable to receive” would be or include structurally. It is unclear if applicant is attempting to claim the adjustability of the thumb sleeves as discussed in paragraph 0047, or if applicant is attempting to claim a separating attachment of the thumb portions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keating (US 6,006,358) in view of Richards (US 2008/0010718).
In regard to claim 1, Keating teaches a training apparatus for football that is capable of being used for volleyball setting training as desired (see abstract), the apparatus comprising: a leg hand glove and a right hand glove (pair of gloves: 10, which would include right and left glove), wherein the left hand glove and a right hand glove each comprise a glove material (gloves: 10 made out of material), wherein the left hand glove and the right hand glove each include an index finger portion, a middle finger portion, a ring finger portion, a little finger portion, a thumb portion, a palm portion, and a wrist portion (see finger, thumb, palm and wrist portion of gloves 10 in figure 1), wherein the index finger portion (index finger: 12b) of the left hand glove is continuously, uninterruptedly connected to the index finger portion of the right hand glove to form a continuously, uninterruptedly index finger portion (index finger: 14b) (connector is strap: 16, figures 1 and 2 is continuously, uninterruptedly connecting the finger portions), and wherein the thumb portion of the left hand glove (thumb: 12a) is continuously, uninterruptedly connected to the thumb portion of the right hand glove (thumb: 14a) to create a continuously, uninterruptedly thumb portion (connector/strap: 24, figures 1 and 2 is continuously and uninterruptedly connecting the thumb portions); wherein a continuously, uninterruptedly index finger portion is continuously, uninterruptedly connected to the continuously, uninterruptedly thumb portion (section of glove between index finger portion 12b/14b and thumb portion 12a, 14b as seen in figure 2).
 However, Keating fails to teach wherein each of the gloves are free of glove material in a respective segment of the middle finger portions, the ring finger portions, and the little finger portions of the glove such that person’s middle finger, ring finger, and little finger extend outside of the respective finger portions of the gloves when the gloves are worn by the person.
 Richards teaches a glove with elasticized openings, so that the finger portions and glove (middle, ring and little) can be free of glove material in a respective segment as desired, so that the person’s fingers can extend there through when worn (see figure 1: paragraph 0015). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Keating with the elasticized openings on the finger portions as taught by Richards, since the glove of Keating provided with elasticized openings along the finger portions would provide a glove that can function to help catch a football, but also allows the user to extend the fingers outside of the fingerstalls when dexterity and tactile feedback of the fingers is required during wear. 
 	 
 	In regard to claim 2, Keating teaches wherein the wrist portion of each glove includes a hook and loop mechanism for securing the glove about the wrist of the person (wrist portions 12f and 14f with Velcro securing means: column 3, lines 17-21 and 34-38).  

 	In regard to claim 3, Keating teaches wherein the palm portion of each glove is formed of leather (column 3, lines 13-16: teaches glove can be formed from leather) or leather-like material. 
 
 	In regard to claim 4, Keating teaches wherein the glove material is formed of fabric (column 3, lines 13-16: teaches glove can be formed from nylon).  

In regard to claim 5, Keating teaches wherein the continuously, uninterrupted index finger portion is sized such that ends of index fingers of a person wearing the gloves are spaced apart from each other by at least 0.25 inches (column 6, lines 8-16).  

 	In regard to claim 6, Keating teaches wherein the continuously, uninterruptedly thumb portion is sized such that ends of thumbs of a person wearing the gloves are spaced apart from each other by at least 0.25 inches (column 6, lines 18-21). 
 	
 	In regard to claim 7, Keating teaches the wrist portion with a width (see wrist portion in figures). However, Keating fails to teach the exact numerical width of the wrist portion.
 	It would have been obvious before the effective filing date to one having ordinary skill in the art through routine experimentation to determine the proper width of the wrist portion based upon the size of the glove, the size of the user’s wrist, and the support desired. The wrist portion of Keating is capable of being 1.5 inches based upon the proportions of the glove. Further, in paragraph 0042 of the instant specification, Applicant details that the wrist portion can be narrower or wider than 1.5 inches.
 
 	In regard to claim 8, Keating teaches wherein the thumb portion of the left hand glove is operable to receive the thumb portion of the right hand glove (column 3, lines 41-48; hook and loop fasteners can be adjustably connected to form length and the strap 24).  

 	In regard to claim 10, Keating teaches wherein at least one of the thumb portions and the index finger portions comprises an elastic material (column 3, lines 41-48 and 22-34). 
 
 	In regard to claim 11, Keating teaches wherein the gloves comprises one or more of polyurethane, polyester, nylon, spandex, elastane, plastic, cloth, rubber, canvas, tarp leather silicone and neoprene material (column 3, lines 13-16; nylon).  

Response to Arguments
Applicant's arguments filed 11/23/22 have been fully considered but they are not persuasive. 
Applicant argues that Keating (US 6,006,358) fails to teach the limitation “wherein the index finger portion of the left hand glove is continuously, uninterruptedly connected to the index finger portion of the right hand glove to form a continuously, uninterruptedly index finger portion, and wherein the thumb portion of the left hand glove is continuously, uninterruptedly connected to the thumb portion of the right hand glove to create a continuously, uninterruptedly thumb portion, wherein the continuously, uninterruptedly index finger portion is continuously, uninterruptedly connected to the continuously, uninterruptedly thumb portion”.
Keating teaches, as illustrated in Figures 1 and 2, a continuously, uninterruptedly connection of a thumb portions and index finger portions. The continuously, uninterruptedly portion is bounded by the thumb portions (12a, 14a, 24a, 24b), the finger portions (12b, 14b, 16) and the palm portions (section of glove between index finger portion 12b/14b and thumb portion 12a, 14b as seen in figure 2). Therefore, Keating teaches the continuously uninterruptedly connected portions as claimed, since the thumb and finger portions are continuous, uninterrupted and unbroken when attached to each other (see figures 1 and 2). It is noted that the claims do not require the thumb and index finger portions to be sleeves that when attached create an uninterrupted, continuous finger and thumb sleeve (see examiner’s note below for ways to amend the claim to get around the Keating reference).
 	Applicant remarks that there is no prima facie case of obviousness combining Keating and Richards (US 2008/0010718) to teach the finger portions free of glove material.
 	Richards (US 2008/0010718) teaches a glove with elasticized openings, so that the finger portions can be free of the glove material and the fingers can extend there through as desired (see figure 1: paragraph 0015). Providing the glove of Keating with the elasticized openings as taught by Richards provides a glove that can function to help catch a football, but also allows the user to extend the fingers outside of the fingerstalls when dexterity and tactical feedback of the fingers is required when wearing the gloves.
 				Examiner’s Note
 	The claims amended to detail that the portions are sleeves would overcome the prior art of record. The claim can be amended to read as follows: “wherein the left hand glove and the right hand glove, where in each include an index finger sleeve, a middle finger sleeve, a ring finger sleeve, a little finger sleeve, a thumb sleeve, a palm portion, and a wrist portion, wherein the index finger sleeve of the left hand glove is continuously, uninterruptedly connected to the index finger sleeve of the right hand glove to form a continuously, uninterruptedly index finger sleeve, and wherein the thumb sleeve of the left hand glove is continuously, uninterruptedly connected to the thumb sleeve of the right hand glove to create a continuously, uninterruptedly thumb sleeve, wherein the continuously, uninterruptedly index finger sleeve is continuously, uninterruptedly connected to the continuously, uninterruptedly thumb sleeve”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732